Question Time (Commission)
The next item is Question Time (B7-0212/2009).
The following questions are addressed to the Commission.
Part one
Subject: Women's participation in positions of responsibility in the job market
Recent data have recorded the continuing under-representation of women in positions of responsibility in the European job market: in the larger European enterprises, there is, on average, only one woman in every 10 board members.
What is the Commission's opinion of the Member States' initiatives to promote more women to positions of economic responsibility? What good practices have been identified, particularly through the work of the European Network of Women in Decision Making in Politics and the Economy? Is the Commission in favour of the proposals on quotas for women on the boards of major enterprises? What proposals and initiatives does it intend to put forward with a view to the final evaluation of the Roadmap for equality between women and men and the revision of the Lisbon Strategy guidelines in 2010?
Mr President, ladies and gentlemen, the number of women taking part in decision making may have been rising over recent years but power in the political and economic areas still lies firmly in male hands. Stereotypical preconceptions about the role of women and men and the difficulties of establishing a work-life balance, along with other forms of overt or hidden discrimination, constitute obstacles that prevent women from gaining access to responsible, leading positions.
Over recent decades, women have become more involved in political decision making in most EU countries. The speed of these changes is slow and, unfortunately, the overall proportion of women in powerful positions remains low. In the economic sphere, the proportion of women with decision-making powers is very unsatisfactory. In the private sector, men account for nine out of ten directors of top European companies. Only 3% of these companies have boards headed by a woman.
The Commission cares very much about supporting the better representation of women in senior roles and it backs the activities of Member States in this regard by collecting, analysing and disseminating comparable data for this area, supporting networks of interested parties and encouraging the sharing of experience and proven approaches at a European level. The European network for supporting women in managerial positions, which the Commission set up in June 2008, has stressed the importance of measures aimed at supporting mentoring, developing networks for supporting women, raising the profile of women who take on important roles and encouraging women to apply for senior positions. During 2010 the Commission will arrange information activities and the sharing of proven approaches.
The Commission reports with satisfaction that many Member States have launched initiatives to support the access of women to leading roles, particularly through cultural events in the private sector, educational programmes for women who are interested in careers at the most senior levels, the development of a charter or mark for companies that support gender equality, the introduction of codes of good practice in companies and events in support of the work-life balance and the fight against gender-based prejudice.
The question of quotas for women on the boards of large companies is under discussion. In my opinion, there is a need in this context to study the experience of Scandinavia, where this radical approach has been adopted. It is, however, entirely up to the Member States which strategy to choose, based on their specific circumstances. I would like to point out that Article 141 Paragraph 4 of the Treaty allows Member States to adopt 'positive action measures'. The European Court of Justice, however, has interpreted this option narrowly and has prohibited the automatic adoption of such measures, requiring that each case be examined individually according to objective criteria.
The Commission intends to submit a new strategic framework for gender equality in mid-2010 which will be accompanied by a detailed impact analysis and will take account of the results of implementing the existing plan for the period 2006-2010. It should be a Commission priority to support the greater participation of women in senior roles. Last but not least, the Commission will submit a proposal at the beginning of next year for a new post-2010 growth and employment strategy. The issue of gender equality should be a central element in the new strategy.
Ladies and gentlemen, I would like to stress that the equal representation of women and men is an issue not only of political principle, democracy and ethics, but is, in essence, a fundamental economic issue, since there can be no hope for future development unless our society makes use of all of its talents in the best possible way. I must therefore state clearly that gender equality and an appropriate representation of women in leading roles in itself constitutes an active component of European competitiveness.
(EL) Commissioner, thank you once again for your commitment to the promotion of women to positions of responsibility. May I say that my question was more specific. In light of the review of the Lisbon objectives and the evaluation of the roadmap, will the European Commission propose specific measures to combat the lack of women in positions of responsibility in the labour market.
Will the models, the Norwegian model to which you referred, be an inspiration in terms of a guideline? How does the case law of the European Court of Justice, to which you referred, link in with this? Is it encouraging or discouraging you, as the European Commission, to take a position in favour of one direction?
Thank you for the supplementary question. In my opinion, I expressed myself clearly on this matter, but nonetheless I think there is a need to be clearer still. The Commission generally considers equal opportunities to be a major component of European competitiveness, regardless of the moral obligations that are associated with it. This form of equality will therefore be a very high priority component of future strategies and we are proposing appropriate measures that may advance this issue in all of the relevant documents. I would like to state that we must always remain within the framework of the Treaty, of course, but we are prepared to use this framework to the full.
(DE) Mr President, Commissioner, what you have just had to say did sound very good, but politicians must always have an eye on whether their actions live up to their words. I have a question for you, namely how can it be that, over the last five years, it has only been male high-ranking members of the Commission that I have had the opportunity of working with? How can it be that the Commission does not have gender parity in its composition? It also appears that it will not be possible for the Commission to have a balanced gender make-up in future, either. Would it not be a good thing to set an example for once, in order to be much more credible when taking further steps?
I think it would be appropriate to emphasise that the Commission currently has a greater representation of women than ever before. It would also be appropriate to point out that my female colleagues have held, and are holding, the most important portfolios. There is no doubt at all about this. I could mention Neelie Kroes, Dalia Grybauskaite and so on, as simply all of my female colleagues hold very significant portfolios. The Commission is therefore setting an example from this perspective, but it is clear that the appointment of commissioners is in the hands of Member States and if the Member States do not put forward female candidates, then that will naturally be reflected in the make-up of the Commission. As far as the structure of the European administration is concerned, you are well aware that the Commission has plans to improve the situation and to carry on improving it, as we are still far from having an appropriate representation of men and women and I am delighted to say that, thanks to the efforts of my colleague Siim Kallas, we have made some very clear progress if you compare the numbers at the outset with the situation today. However, you are right to say that the situation is still far from satisfactory.
Mr President, we have this conversation every year, and it strikes me that the politics needs to change if we want to have more people - and specifically more women - involved in the Commission, Council and Parliament, which does not seem to want that. The way we function as a parliament does not suit parents with children - be they men or women - and one has to make a choice. I chose this career but I have somebody who has chosen to be at home. I think we need to be realistic in our discussions about what is practical.
I pointed out in my introduction that there were many situations that were either negative or positive. It is obvious that we all take our own fundamental decisions in the end, although some institutions, some policies and some arrangements clearly give people much more freedom of choice than others. I am therefore quite clear in my mind that, apart from anything else, we need to take a constitutional approach to equal opportunity and to the elimination of all types of discrimination, whether direct or indirect, because at the moment, it is not true that men and women are afforded the same choices. Women are still in a disadvantaged position unfortunately which, apart from anything else, manifests itself overtly in their lack of access to roles in which political or economic decisions are taken.
As the questioners are not present, Questions 22 and 23 lapse.
Part two
Subject: Language learning in border regions
Does the Commission consider that enough is being done in the Member States and at EU level to ensure that young people living in the border regions between Member States learn the language of the neighbouring country? Can national minorities and cross-border Euroregions make a specific and positive contribution to this?
In accordance with Article 149 of the EC Treaty, educational content and the organisation of education systems are the sole responsibility of Member States. As is mentioned in the relevant article, the EU will contribute to the development of quality education by encouraging cooperation between Member States and, if necessary, by supporting their actions. On the other hand, the Commission believes that the selection of languages taught in Member State schools must take into account geographical location and the presence of national minorities.
This point was emphasised in the September 2008 Communication entitled 'Multilingualism: an asset for Europe and a shared commitment', where it is stated that efforts are still required to increase the number of languages being taught, particularly with regard to choosing the second foreign language, while taking account of local conditions. As part of the procedures for extending the options in terms of the languages taught, the European Commission suggests that dialogue is established between the education bodies and education providers, supported, for instance, through the Comenius Regio programme, partnerships with the interested local parties, and through twinning with institutions in other countries.
The EU's programmes for education, training and young people support the learning of all the languages spoken in the European Union, including those spoken by minorities, by also supporting young people travelling abroad in order to learn these languages.
The programmes promoting European cross-border territorial cooperation can also support actions relating to training and social inclusion, including the study of languages. For example, the project Avenir éducatif commun, supported by the France-UK cross-border programme for the 2007-2013 period, is intended to set up a cross-border network of schools, especially for the study of languages and getting started in business. The total cost is EUR 2.2 million, with partners involved on both sides of the Channel.
Another example from another part of Europe is highlighted by a project being run as three cross-border programmes involving Vienna: Austria-Czech Republic, Austria-Slovakia and Austria-Hungary. The project entails preparing young people for life in the cross-border region within Central Europe, particularly through offering an education aimed at acquiring a range of skills: linguistic, intercultural, communication and knowledge. The total cost of this project is EUR 791 000.
I would like to ask Mr Posselt whether he has an additional question.
(DE) Mr President, you are an impressive example of multilingualism. First of all, I would like to ask the Commissioner whether a similar project to the one he mentioned, namely between Austria and Hungary and between Austria, the Czech Republic and Slovakia, could not be put in place between Hungary and Slovakia? That would certainly be very beneficial and useful from a political point of view. My second point is that I believe that there should be more real-life learning of the languages of the neighbouring countries in border regions, such as Czech in eastern Bavaria, but that this should not be restricted to schools. In Schirnding, for example, we have a German-Czech nursery school. Could you also support nurseries? I am also interested in adult learning - lifelong learning - whereby older generations in border regions, too, have an opportunity to learn the neighbouring language.
Thank you for the additional questions. As regards the first issue concerning a possible project between Hungary and Slovakia, if such a project is submitted to the European Commission, we will certainly give it our utmost attention. We want to contribute in this way to finding solutions of mutual interest to both countries.
As regards the second issue, I would first of all like to emphasise that in September, we launched an initiative linked to the early learning of foreign languages. This initiative will last a number of years and is already enjoying a particular degree of success. There is also a campaign in Member States as part of this initiative to encourage the parents of children aged between 2 and 6 to motivate their children to learn foreign languages.
With regard to the second part of the question about lifelong learning, this is the main objective of the policy we are promoting. We have a large number of projects aimed at learning foreign languages and also acquiring intercultural skills for people who are outside the education system, including for those attending vocational colleges, those who have, so to speak, fewer opportunities, as well as for retired people and the unemployed. This situation is not only reflected in the way in which we finance different projects, but it is also very clearly highlighted in the strategy the European Commission adopted in 2008.
We want all of the European Union's citizens, not only young people, to be able to have the means and opportunity to learn at least two foreign languages.
(PL) Commissioner, I would like to thank you for that interesting information, but in your answer, you concentrated on schools, whereas attempts have also been made in several border cities to set up universities. This type of university has been established, for example, on the border of Poland and Germany in Frankfurt - European University Viadrina. I would like to ask this: within the framework of the various schools which you spoke about, is support also being considered for this type of institution of higher education, namely universities which have come into being in various cities situated on national borders inside the European Union?
If universities are able to submit projects to meet the requirements of the lifelong learning programme during the 2007-2013 period, the European Commission is prepared to finance these projects as well. In fact, I want to mention to you that a whole series of projects already being financed by the European Commission also include a large number of universities as partners throughout the whole European Union. Therefore, my answer is a definite 'yes'. What matters is the quality of the project submitted by the various representatives.
(DE) Mr President, we have numerous Erasmus programmes for students, young entrepreneurs and now for journalists. Do you think that it would also be possible to use Erasmus programmes in order to improve communication in border regions, and where would you put the emphasis in that regard?
My answer to this question is a definite 'yes'. On the subject of the Erasmus Programme, what started around 20 years ago as a programme that was not viewed in a very positive light by various agencies in the EU is currently one of the most successful programmes in the European Union.
During the frequent visits that I have made, not only to the capitals of Member States but also to very many regions in the European Union, I have been able to witness the extremely positive impact of this programme. The subject of universities in Poland and Germany has already been mentioned earlier. I remember with pleasure that when I visited the University of Warsaw, I had the opportunity to see a large number of German students in Poland who had the chance, through the Erasmus Programme, to acquire some knowledge of Polish and of Polish culture as well, in other words, what we would term as intercultural knowledge.
They demonstrate very clearly how efficient and effective this knowledge is. In conclusion to my response, I wish to remind you that the President of the Commission, Mr Barroso, mentioned his intention to promote during his future mandate in the period ahead those initiatives which relate to strengthening and accelerating the movement of young people, precisely so that they can acquire these skills which are increasingly necessary.
Subject: Commission negligence in investigation of Siemens scandal
The biggest case of corruption to hit the European Union in the last five years is the Siemens scandal. It emerges from the judicial investigation, court judgments, the confessions of those involved and public statements by the company itself that political parties and individuals in positions of responsibility in various countries, including Greece, were bribed so that the company would gain an advantage in obtaining contracts for projects and procurement on behalf of government and public enterprises, many of which were co-financed from Community funds.
Since the Siemens scandal came to light, the Commissioner responsible for combating fraud, Mr Siim Kallas, has stated, in response to parliamentary scrutiny of the case, that the investigation is not within the competence of the European Union and that the Member States have not requested the assistance of the Anti-Fraud Office (OLAF). In the light of that statement, will the Commission say in what way the Commission and OLAF, which is competent to investigate cases of fraud against the Community budget, have protected European citizens' money? In what way have the Commission and OLAF intervened in this important case to demand transparency? What are the Commission's and OLAF's conclusions in relation to this case?
Vice-President of the Commission. - The Commission pays great attention to all corruption cases all over Europe, but I must say that the number of current matters directly and indirectly involving Siemens in which EU funds are involved is quite limited. The following is an overview of four of the matters concerned.
A case currently investigated by OLAF and closed in the last quarter of 2003, involving external aid, is in judicial follow-up in Germany. OLAF is following closely the judicial proceedings in that country.
A second OLAF case relating to projects funded by the EIB is currently being investigated. It involves public procurement procedures.
Thirdly, another matter relating to projects funded by the European Investment Bank and involving public procurement procedures is currently being evaluated by OLAF in order to determine whether there are sufficiently serious suspicions of fraud or irregularity detrimental to the financial interests of the EU. Based on the outcome of this evaluation, OLAF will decide if a case needs to be opened in this matter.
Finally, fourthly, the Spanish Supreme Court issued a ruling on 4 November 2008 in a case involving Structural Funds and in which Siemens was originally implicated. It was investigated by the national authorities in the mid-1990s, and the resulting judicial proceedings have been closely followed by UCLAF and subsequently OLAF. This ruling, inter alia, sentenced several persons to terms of imprisonment, and imposed fines for forgery. However, it should also be noted that in this instance, Siemens was acquitted in the case in the first ruling of the Criminal Court of Madrid issued on 22 June 2006.
As with all these kinds of cases, the general point is that OLAF is not a law enforcement agency. OLAF cooperates closely with Member States; the latter have an obligation to inform OLAF, and OLAF naturally follows up and gives serious attention to all the cases where EU funds are somehow involved or have been under investigation.
This is the general picture. OLAF also participates closely in international cooperation with all other international institutions in combating misuse of money made available for humanitarian aid and other projects.
In relation to possible specific case elements, if the honourable Member is in possession of material which could be relevant to such matters, the Commission would encourage him to transmit it to OLAF, which will assess it and take appropriate decisions on it in accordance with its mandate.
(EL) Mr President, Commissioner, the feeling in Greece about the Siemens scandal is basically as reported in the press. In other words, the feeling is that the scandal - the biggest in post-war Greece - is heading definitively towards limitation following the second ruling by the Supreme Constitutional Court in Germany, which states that Mr Christoforakos, the former CEO of Siemens Hellas and high priest of the corruption, cannot be extradited from Germany to Greece.
That is the feeling. This is how the scandal is developing in Greece, the scandal in which, further to confessions and convictions by German courts, state officials have been involved and included, officials who, for years, were bribed with its dirty money to award an unknown number of procurement and works contracts to Siemens.
I ask again, Commissioner; while everyone knows that most of these procurements were cofinanced works, only your services - and unfortunately your reply confirms as much - pretend that they do not know this, taking refuge in my view in arbitrary terms of Community provisions. Questions are being asked and the answers are: give us information, we are investigating the matter, we are monitoring it. I want a specific answer. Commissioner, you have an obligation to save European taxpayers' money. What will the Commission do in order to bring persons who it has been confirmed are infringing Community procurement legislation to justice?
Vice-President of the Commission. - In my area of responsibility for budget discharge, I will soon appear before Parliament and the Committee on Budgetary Control to explain what should be done to protect and to ensure the proper use of European money; these are very large topics.
Again, if you have any information concerning the misuse of money in cofinanced projects, we would be very happy - as would DG REGIO and other departments - to receive such information. I can assure you that this information will be handled very seriously.
However, as regards the extradition of an individual from one Member State to another, this is purely a matter in the hands of Member States, and none of the directorates-general in my area of responsibility can do anything to facilitate the extradition of a person for whom this is requested.
Subject: Cigarette smuggling and revenue
A European Anti-Fraud Office press release in August told of the conviction of a major cigarette smuggler in the US. While this is to be welcomed, the fact remains that the illicit cigarette trade costs the EU as much as €9.5 billion in lost revenue each year and that this money goes to criminals and has been used to fund terrorist organisations such as the Real IRA.
What is the Commission's strategy to deal with the fact that 97% of illegal cigarettes are evading the legitimate tax net at the European taxpayer's expense and, subsequently, to the detriment of European security?
Vice-President of the Commission. - I should like to thank the honourable Member for this question, which allows me once again to pay attention to this huge issue which is damaging to the budgets of the Member States. This is again a matter where Member States act, but where cooperation between Member States is vital and also where our service, OLAF, is very active and plays an important role in fighting international cigarette smuggling.
OLAF has a clear strategy. Firstly, OLAF assists and supports law enforcement authorities throughout the European Union with their cases, and organises and coordinates Europe-wide operations: Operation Diabolo in 2007 aimed at counterfeit from China which is smuggled in shipping containers to the EU; Operation Mudan in 2008, to address the growing problem of smuggling of cigarettes by post; and Diabolo II, which had the same objective as the first Operation Diabolo, which took place in September 2009.
OLAF provides intelligence to its partners about the emerging threats and cooperates with Member States, so this is really an area of international cooperation. OLAF's work demonstrates that this cooperation should be enforced, but I must also say that there have been two very important events during the five-year tenure of this Commission in which OLAF has been extremely instrumental.
These are the Philip Morris agreement, and subsequently the Japan Tobacco agreement in December 2007, where the biggest tobacco corporations admitted that they had some shortcomings in dealing with fair trade in cigarettes, and paid substantial amounts of money to the EU budget; they are also cooperating very closely to fight cigarette smuggling, which is not in their interests either.
These were very important achievements, and all Member States are signatories to the latest Japan Tobacco agreement.
We continue to cooperate in this difficult field, but I think that with these two big agreements, the landscape has changed a little and we notice modest progress.
The case referred to by the honourable Member, of the prosecution and jailing of a third country national, is a very important case, and this is one of the many international investigations coordinated by the Office on the basis of such an agreement. There have been many prosecutions in the EU based on OLAF's work.
This is the first prosecution in a third country of a non-EU national directly related to the smuggling of cigarettes into the EU, so it also shows worldwide cooperation. I can produce several other details from liaison officers in China and other places. We all have an interest in enhancing this cooperation and combating cigarette smuggling.
Leaving aside the jobs which have been undermined in registered businesses, the health implications of this are extraordinary. Half of all the patients admitted to the largest hospital in Ireland, St James's Hospital, are admitted with smoke-related illnesses. If you care to check in all the other Member States, you will find a similar situation. These cigarettes are contributing to that problem but not making any contribution to the cost of treating it.
I understand that the figure that has been put on the amount of illicit trade coming into the European Union by way of cigarettes is EUR 9.5 billion, and 97% of it goes undetected. Is it not time for a comprehensive approach by the Commission, including, for example, looking at the possibility of a coastguard to deal with this problem?
Vice-President of the Commission. - I recently visited a country outside the European Union where smoking is not prohibited, and I really noticed how big a difference there is in the European Union where you cannot smell the odour of cigarettes in public places at least. I suppose that this is the most important step to take in order to avoid all health risks.
As regards the fight against cigarette smuggling, we must use all our law enforcement agencies. This is clearly the most important priority, but it is again the duty of border guards in the Member States to seize illegal cigarettes.
I myself have visited a port which has very sophisticated equipment for discovering shipments of illegal cigarettes, but this is the province of each individual Member State. We can only facilitate, we can only provide intelligence, and do everything we can to help the Member States. It is up to their border services to seize such shipments and stop them at the border.
(DE) Commissioner, cigarette smuggling can be divided into three streams: the funds, the goods and, finally, the accompanying documentation. Can you envisage the introduction of dedicated taxation or duties for the funding streams which, after all, are known and do flow here?
We are, of course, already familiar with this kind of financial transactions tax, where it is not the product, not the paperwork, but the financial transactions that are heavily taxed. It is an attractive challenge to consider this with countries such as Switzerland.
Vice-President of the Commission. - I agree that this is a very important issue for the tax authorities. We in Europe have quite a substantial excise tax on tobacco products, but as I know from the experience of dealing with the Philip Morris agreement and the Japan Tobacco agreement, this involves largely the same corporations, which are our main producers of tobacco. This is also the outcome: that they are cooperating. I do not know about Switzerland; we do not have any indications that Switzerland is behaving problematically in this field in Europe in general. All states recognise the threats from the illegal cigarette trade, so if we have some indications, we will definitely be in contact with the Swiss authorities.
As the questioner is not present, Question No 27 lapses.
Subject: Education under the new European political strategy
In the current context of economic recession, there have been many calls for a new European strategy for employment and sustainable and intelligent growth. In this regard, a number of recommendations have been made in a wide variety of fields but no indication has been given as to what should be done for education, nor have any actual initiatives been taken by either the Commission or the Member States.
In view of the need to complete the implementation of the Bologna Process, itself fraught with difficulties, to modernise universities and other higher education institutions, to foster the education/innovation/research triangle and to encourage the accreditation of professional training across Europe, does the Commission intend to take measures or initiatives in this field under the new European strategy to create a fully integrated, globally competitive, socially inclusive, high-quality European Higher Education Area by 2010?
Member of the Commission. - Thank you for that question because it is very relevant these days. I would like to highlight that, under the umbrella of the Lisbon Strategy for Growth and Jobs, the Commission has, for several years, been pursuing its modernisation agenda for European higher education.
This agenda is particularly focused on the three specific areas of curricula, governance and funding. Reforms in the area of curricula are largely pursued within the framework of the Bologna Process, which seeks to create a European higher education area by 2010.
As you know, the Bologna Process is not a Commission initiative, but an intergovernmental process of 46 European countries. The Commission, however, recognises its utmost importance and has joined the process, and is fully supporting it because of its relevance to its own modernisation agenda for higher education.
Just to highlight some of the related initiatives over the past year, I would mention the fostering of the knowledge triangle by creating the European Institute for Innovation and Technology, encouragement for recognition of education and training across Europe, the introduction of the European qualification framework for lifelong learning, the European credit transfer and accumulation system, diploma supplements and European credits for vocational education and training.
One of the goals is also to make European higher education more transparent and comparable, and therefore the projects for classification and ranking of higher education institutions are under way.
The Commission also recognises the high importance of today's and tomorrow's labour markets and the challenges which this brings, especially for the young generation, and we have therefore come up with the 'new skills for new jobs' initiative, and the establishment of a university business forum where very important exchanges of views, opinions and experience are taking place both in academia and businesses.
Regarding the European higher education area, there is consensus among the participating countries that, although a lot has been achieved up to now and since 1999, the project will not come to an end in 2010 but will continue at least until 2020.
From the Commission perspective, the Bologna Process should, in the coming years, focus on how to further promote mobility in higher education, strengthen the social dimension through equitable access to higher education, and develop the global dimension of the process, meaning cooperation between European higher education institutions and their partners worldwide.
(ES) Mr President, Commissioner, for the second time today, I have the pleasure of putting questions to you and hearing your answers. Thank you for your words. Obviously we agree on the assessment of everything that is happening in the Bologna Process.
My question was more in relation to the immediate future and the not so immediate future, because the economic crisis that we are suffering means that there is an entire series of sectors, some mature sectors, that are not going to generate new jobs. And we are talking about new jobs in a new economy that we are calling 'green', among many other things.
Therefore my question is: how does this new situation, this new economy that we are trying to start up, translate into the plans and studies, both in universities and in professional training, particularly now that, as you are perfectly aware, we have already begun to implement the Copenhagen Process on professional training?
I would like to hear more about your views on this.
Member of the Commission. - I think that again you have pointed to a very important problem. We already discussed this morning that we now have 78 million people in the European Union with basic or lower skills, and it is very clear that, by the deadline which we have set for ourselves of 2020, we will definitely not have the same number of jobs for those people with basic or lower skills.
Therefore, it is absolutely imperative to prepare for that time: we have to upgrade and modernise our educational system, and we have to progress with analysing and searching to ascertain what these new skills and jobs might be. We have to prepare the younger generation, in particular, but also the middle generation, for this.
Therefore we would like to continue with the ongoing research under the strategic framework 'Education and Training 2020' for policy cooperation and mutual learning. This is just one of the frameworks in which we would like to continue and to cooperate with educational institutions and with businesses on future requirements for the most wide-ranging and most relevant mix of skills that our citizens will need by 2020.
Clearly, education is largely a matter for Member State governments, but one issue that the Commissioner could help to coordinate is putting an end to what I would call apartheid in the educational system. In whole sections of our community, people just do not have access to third-level education.
If you take Dublin, for example, I could identify five areas which make up 75% of the prisoner population at Mountjoy Jail, which is our biggest prison. Needless to say, access to third-level education in those same communities in the 21st century is still at an all-time low. I presume that is the case right across Europe. Could you not promote standards to end apartheid and open up third-level education to everybody?
Member of the Commission. - You started your question with a very clear analysis that there is a division of labour and division of competences, but it is very clear that the Commission is strongly behind all efforts to increase the proportion of the population with the highest possible level of education. It is very clear that only by improving the level of education, by enlarging access to high-quality tertiary education, as you mentioned, that we can preserve the cutting edge of the European economy and preserve the prosperity and high living standards we enjoy in Europe.
I think therefore that the Commission and the Member States have to work very closely in this respect to create the conditions whereby students or pupils from difficult socio-economic backgrounds can also get a fair chance and fair access to higher and university education.
Nowadays, 19% of young people in Europe drop out of school. The European Union cannot achieve sustainable economic development if it is going to fail to invest in education and research. So far, only five Member States have invested more than 2% of GDP in research and innovation.
Both Member States' GDP and the Community budget are decreasing due to the economic crisis. There is therefore a risk that the budgets assigned to education and research will be reduced in the coming years. However, we need to invest in education and innovation so that the European Union can maintain its economic competitiveness and create new jobs.
What measures can the Commission, along with Member States, adopt to ensure that a minimum level of investment in research and education will be guaranteed in the coming years?
Member of the Commission. - You are absolutely right that the percentage of early school leavers in Europe is very high. We set ourselves the level of 10%, to be achieved by 2010. It is quite obvious that this benchmark will not be reached because currently, there are around 15% of early school leavers, and you are absolutely right that this does not reflect well on the need for quality in our educational systems around Europe.
You are also right that, under current circumstances - where national governments are under different constraints regarding public finances and the financing of stimulus packages, and are very often implementing exit strategies aimed at restoring public finances to a sound footing in the coming years - there is much debate over the budget.
What should be the priorities? Where should we place our emphasis? I think you have already noticed that there is always a strong voice from the Commission side highlighting the need to keep an adequate level of financing for research and innovation in the educational sectors, because we believe this is how we will preserve and improve our competitive edge and prepare our future researchers, our future workers in highly competitive areas for better performance in the future.
You will certainly hear voices from the Commission appealing clearly to keep financing for education-related activities and for research and innovatory aid at the highest possible level, even under these very difficult economic constraints.
Subject: Measures to guarantee young people access to quality education, to encourage and assist them to continue their studies and to ease their entry onto the job market
There are 96 million young people between the ages of 15 and 29 in the EU, which represents around 20% of the total population. 20% of young people under the age of 25 are exposed to the risk of poverty, according to Eurostat statistics for 2007, while stable jobs are increasingly hard to find owing to the economic and financial crisis. Approximately 15% of young Europeans abandon their schooling. In February 2009, some 17.5% of Europeans under the age of 25 did not have a job, with this being more than twice the overall unemployment rate for the EU, which stood at 7.9% for the same period. Similarly, many young Europeans are being forced to accept temporary jobs because they cannot find permanent ones.
Since the future of Europe depends on the younger generation, could the Commission state what measures it is contemplating to guarantee young people access to quality education, to encourage and assist them to continue their studies and to ease their entry onto the job market, thereby ensuring their fuller integration into society?
Member of the Commission. - Mr President, I already used some of the arguments in my previous answer, but it is clear that this is a very important area and I will try to highlight some other additional information in responding to this question.
As you know, in accordance with Articles 149 and 150 of the EC Treaty, responsibility for the content and organisation of education and training systems rests with the Member States. It is really up to them to decide the content of their educational programmes for all levels of education and training.
The Commission recognises, however, the importance of the issue raised by the honourable Member and supports Member States in implementing their reforms through the open method of coordination.
The 2006 recommendation on key competences for lifelong learning defines the key competences young people should develop during their initial education and training to a level that equips them for adult life and which would allow them to develop very good job skills for the future. We should also look at the aforementioned strategic framework for European cooperation in education and training ('ET 2020') from this perspective. I would underline that among the priority areas for the first cycle of this programme, the Commission aims to develop cooperation among Member States on improving basic skills in reading, mathematics and science, and to intensify work on reducing the number of early leavers from education and training.
Through the Copenhagen Process, European Union Member States are increasingly cooperating to share experience and improve links between vocational education and training and the labour market to help youngsters access the labour market on better terms. Boosting the attractiveness and quality of vocational educational training is a main priority, as is fostering the notion of lifelong learning and related policies so that the European workforce is flexible and able to adapt to changes in labour market conditions.
Just to highlight some other programmes, the Leonardo da Vinci programme's mobility action is also a highly effective tool to help youngsters access the labour market. This mostly concerns apprentices and other youngsters on the job market. Thanks to this programme, they can undertake part of their training in another country. So far, the results have been very positive because these placements abroad have improved skills that are useful for employers. They have improved their language abilities and intercultural skills.
I should also mention the Erasmus Programme, but in a slightly different light because, up to now, we have been speaking mostly about exchanges for students among universities. Since 2007, however, the Erasmus Programme has also been supporting student placements in enterprises. This programme has been very successful since the start, as in its first year of operation alone, over 20 000 students carried out a work placement abroad and over 15 000 enterprises have participated in this effort. This is one example of how we can enhance the employability of graduates and foster better cooperation between academia and business.
We have already discussed the positive impact of the Bologna Process on student mobility and on cooperation among universities and higher education institutions, so I will not repeat what I already said a few minutes ago.
To conclude, I would like to underline that the Commission acknowledges the particular difficulties that young people face when they are entering the labour market. In the framework of the Lisbon Strategy for Growth and more and better jobs, both the Commission and the European Council have put a particular focus on improving the employment situation of young people. Member States have committed themselves through the adoption of the European Youth Pact in 2005 to devote more attention to the integration of young people into education, employment and society overall, but the initial very promising progress has been stalled because of the current economic crisis. It is true that young people have been hit particularly hard as they have been the first to lose their jobs under the current circumstances. In its Communication 'A shared commitment for employment' of June 2009, the Commission has encouraged Member States and social partners to ensure that young people, despite the difficult economic environment, have access to quality education and training and, in particular, to high-quality apprenticeships and traineeships.
(RO) There is a risk due to the economic crisis that it will be harder for young people to find a job, that they will have to accept a job that is beneath their level of qualifications or that they will be forced to spend longer periods in unemployment. The Commission should ensure that these young people have the opportunity to receive training during this period of unemployment and are not put at a disadvantage by employment terms requiring a minimum period of experience, sometimes of 5-10 years. What measures does the Commission envisage adopting with this in mind?
Member of the Commission. - You are absolutely right that, under the current circumstances, the Commission and the Member States must be very creative in improving conditions for young people to enable them either to keep their jobs or, if they have lost them, to retrain them and better prepare them for the next opportunity, the next possible employment. The Commission is working very closely with the Member States and experts, and in the current situation, they are focusing on three areas: how to use this period to ensure that they achieve the right basic skills and key competences, how to make high-quality education more equitable and how to ensure the quality of teaching and learning in schools. I believe that these are basic preconditions for preparing young people to overcome this very difficult period and better prepare them for the next wave of jobs which, hopefully, will be created once the crisis has subsided.
Subject: Volunteerism in Sport
Can the Commission outline the initiatives that it intends to pursue to promote volunteerism in sport in Europe to a greater extent?
Member of the Commission. - Volunteering in third sector activities plays an important role in EU policy making, given the benefits for society in terms of cohesion, inclusion, democracy, citizenship and also bringing us very clear, inherent, economic value. Volunteering provides many occasions for non-formal education and deserves to be adequately recognised. While volunteering takes place in many sectors, there are structural specificities regarding the field of sport.
Voluntary activity in sport forms the basis for the organisation, administration and implementation of sport activities in new Member States and plays a fundamental role in supporting the entire sport structure. This importance of voluntary activity in sport has repeatedly been acknowledged at the EU political level: in its 2007 White Paper on Sport, the Commission explicitly recognises the role of voluntary activity as one of the common elements of the European approach to sport. In its 'Pierre de Coubertin' action plan, the White Paper therefore seeks to promote volunteering in sport and non-profit sport organisations through specific actions, including a study on volunteering and exchange of good practices within the informal EU 'non-profit sport organisation' working group.
In addition, projects relating to volunteering in sport have been financed through the 'Europe for Citizens' and 'Youth in Action' programmes. A new study on volunteering was launched in spring 2009 and it described volunteering and it will describe the volunteering in all 27 Member States. This will bring deep analyses of the main opportunities and challenges, and it will be followed by the recommendation to the European Union Member States, civil society and sport organisations. The study results are expected before the end of 2009, so we will definitely be receiving them in the coming weeks.
We believe that this study should contribute to an increased understanding of volunteering in sports, in both societal and economic terms, as a basis for responding to the political demand to promote voluntary activities in sport and its underlying structure in an EU context.
As stipulated in its proposal, which is still subject to the legislative procedure, the Commission also intends to promote voluntary activity in sport under the framework of European Year on Volunteering 2011. Provided that the Lisbon Treaty enters into force, the implementation of new provisions on sport, which include the specific reference to the promotion of sports structures based on voluntary activities at EU level, will require due reflection. In that event, the Commission will hold consultations with all concerned stakeholders to develop policy and suitable initiatives with a clear EU added value.
I would like to thank the Commissioner, particularly for his references to the White Paper on Sport, which I welcome.
I want to refer to obesity, which is one of the most serious public health problems in Europe at the present time. It is estimated that there are 22 million overweight children in the European Union, of which 5.1 million are considered obese. The increase in child obesity is extremely worrying. As childhood obesity is also strongly linked to obesity in adulthood, the best time to address the problem is early in life.
How does the Commission intend to link volunteerism in sport and the 'sport for all' concept with the battle against rising obesity levels amongst children within the European Union and within Member States? Is there any possibility that an education programme could be run by your department to ensure that message is got across throughout Europe and in each Member State?
Member of the Commission. - Thank you for raising this very important topic, which is a little bit related to the subsequent question. I agree with you 100% that obesity in children and, later on, among adults, is one of the urgent problems we are facing in the European Union. I will speak later about the studies which we have completed and evaluated on this subject, and it is very clear that there are two sides to the coin. On the one hand, we have to work very hard on improving sports activities in schools and on encouraging sports activities among adults; on the other hand we have to be very careful about nutritional guidelines.
As I am sure you are fully aware, the latest studies have clearly established that we probably had a higher intake of calories in the 1950s. At that time, we consumed more fat, but we did not have the problem with obesity. The answer is very clear that people then moved about much more and had much more physical activity. One of the conclusions is therefore that we cannot win the battle against obesity through dietary recommendations alone, but that these must be combined with adequate physical activity.
In this respect, the European Union is still waiting for real competences in sport. We are waiting for the completion of the Lisbon Treaty ratification process, and then the Commission will engage in wide consultations with all stakeholders so that we can prepare very good, widely accepted and positive initiatives. This will be one of the topics on which we should concentrate, as one way to positively improve the situation among children is to increase the number of hours in school devoted to physical activity. This will not be so difficult to introduce and I am sure it would bring very important and positive results.
You said in your response to Mr Aylward that volunteering brings clear economic value. Indeed it does, and social value as well. Given that you also mention 2011 as the European Year on Volunteering in your response, I would like to ask why the Commission has only proposed a budget of EUR 6 million for this year; the year 2010 will have a budget of EUR 18 million.
Volunteering is free in the sense that it is freely given, but that is not a good reason for the European Commission not to invest in the 100 million volunteers across the EU. I would therefore like your views on the amount of funding that has been allocated to this year, because I genuinely believe it is not sufficient.
Member of the Commission. - I was just consulting my chef de cabinet to give you as precise an answer as possible. As far as my information goes, EUR 8 million was allocated for the whole Year of Volunteering. I believe that with appropriate planning - which I hope we could start very soon once the decision is taken - and this amount of money, we can really highlight the importance of volunteering, the benefits it brings to social life and the savings it brings to the organisation of societal, cultural and other activities. I hope that we can definitely achieve the goals you mentioned in your question with this amount of money.
Subject: White Paper on sport
In accordance with the policy objectives of the EU White Paper on sport, what programmes is the European Commission implementing to highlight the benefits of better dietary practices in Europe?
Member of the Commission. - This question is still related to a certain extent to my previous answer as to how we can combine better dietary practices, how we can promote a healthier lifestyle, and how we can bring European value added to the national policies in these areas.
I should first of all mention that the Commission's White Paper 'A strategy for Europe on nutrition, overweight and obesity-related health issues' highlighted the importance of taking proactive steps to reverse the decline in physical activity, and the actions suggested in the area of physical activity in this White Paper and in the White Paper on Sport mutually reinforce and complement each other.
The Commission has created a High Level Group on Nutrition and Physical Activity where officials from all Member States can exchange policy ideas and best practices and gain an overview of all government policies in this area. As you probably know, this High Level Group meets at least three times a year.
Through the Public Health Programme, the Commission has been giving support to initiatives, among others, to network local partnerships targeting nutrition and physical activity in young people.
Coming back to the White Paper on Nutrition, I have to underline that this paper highlights that the private sector and NGOs have very important roles to play in helping us to ensure that there will be an actual decline in obesity levels.
The work of the European Platform on diet, physical activity and health is ongoing, and Platform members commit themselves to actions in their area to try to reverse the trend.
In the area of sport, the White Paper remains the single most important reference point. It foresees several actions in the area of sport and health, known under the concept of 'Health-Enhancing Physical Activity' (HEPA), which include the support of the HEPA network. It also proposed more funding opportunities for projects in this area, namely in the context of the Seventh Framework Programme for Research and Technological Development, the EU Public Health Programme, the Youth and Citizenship programmes and the Lifelong Learning Programme.
The EU Physical Activity Guidelines adopted in 2008 can also be regarded as a contribution to informing citizens about the benefits of physical activity and maintaining an appropriate balance between nutrition and physical activity.
The Commission is currently implementing a preparatory action in the field of sport in order to prepare future EU actions in accordance with the budgetary decisions taken by Parliament, and the 2009 preparatory action has already provided a clear indication about the high interest in the area of HEPA, with 64% of the applications for the action being in this area.
Mr President, I would like to thank the Commissioner for his response. In fact, it was not related to the previous question; I was taking a different angle.
The Commissioner touched on two points that I wanted to bring up: first of all, with regard to the Nutrition and Health Group that is meeting with regard to types of food and dietary conditions, but also with regard to false advertising by many people involved in saying that sport is linked to certain types of products and additives, which can be very harmful to health. Instead of using natural products to create a better, healthy environment for those people who want to train in sports, they are using supplements such as growth hormones condensed into certain drinks and high-performance drinks, which are sold on the basis that they give you extra pep or extra zip but, in reality, cause huge health problems. This is why I wanted to link the very finest of sport and what sportsmen and women do to get to the condition they are in, while also encouraging those at lesser levels of sport to understand that taking a quick drink is not going to make you the best sportsperson in the world.
Member of the Commission. - I think your angle is absolutely right because, if you go to a fitness centre today, even before you actually get to the machine you see the shelves full of different kinds of products, dietary supplements, energy drinks and so on. You are absolutely right that this area is very big business and that we should think very carefully about how to approach it and how to find an appropriate balance in offering the possibility for sports people to have good products but, at the same time, ensuring that they have proper information about what kind of products they are using.
I think an information campaign on the negative consequences of this type of product would be very important. At consumer protection level, these products must be very clearly described and it must be very clearly marked what kind of harmful consequences the consumption of these products could bring upon sportsmen. I think that you are absolutely right in saying that we have to think how we can avoid the negative consequences of taking part in sport and then totally wiping out the benefits by using products which are actually harmful to health.
Subject: Difficulties of the Slovene theatre in Trieste
The EU urgently needs a Commissioner for Human Rights. The rights of minorities are being flagrantly violated in the EU. Here is an example from Italy. One of the pillars of the national identity and culture of the Slovene minority in Italy is the Slovene theatre (Slovensko stalno gledališče) in Trieste, which was established as long ago as 1945 by the municipal, provincial and regional authorities of Italy.
The theatre has always faced financial difficulties because the Italian authorities do not provide regular funding. The theatre had to stop performing its programme in September because of financial difficulties. The Italian state has an important internal and international obligation to provide for those Italian citizens who are members of the Slovene minority. The Italian state is not respecting the rights of its own citizens, and by preventing the theatre from operating, it is carrying out a policy of active assimilation of a minority. In Slovenia, this behaviour is viewed as a flagrant violation of Italy's obligations towards a minority, in this case the Slovene minority.
What can you as European Commissioners do to preserve the Slovene theatre in Trieste, and with it the Slovene language?
Member of the Commission. - I would also like to thank the honourable Member for this question. It is clear he is trying to explore all possible avenues of how to help and improve the situation in this theatre. I have to start by underlining that Community action in the field of culture is based on Article 151, which provides that Community action shall be aimed at encouraging cooperation between Member States and, if necessary, supporting and supplementing their action.
However, the decision on the allocation of national funds to cultural institutions belongs to Member States, and no Community competence allows the Commission to influence such choices. Nevertheless, intercultural dialogue and the promotion of cultural diversity are key objectives of the European cultural agenda, and transnational projects in this field may therefore be eligible for Community support under the culture programme.
It aims, more specifically, at encouraging creativity and mobility of artists, public access to culture, the dissemination of art and culture, intercultural dialogue and knowledge of the history and cultural heritage of the peoples of Europe. Only projects with a European dimension can be financed, meaning at least three - or, in the case of multiannual projects, six - organisations from different Member States must participate in the project.
Operating grants for a single cultural institution are only possible if the activities are carried out at European level in at least seven countries participating in the cultural programme. It should also be mentioned that the Commission has developed a strategy to promote multilingualism in the European Union which covers official, national, regional, minority and migrant languages.
The communication of September 2008, 'Multilingualism: an Asset for Europe and a Shared Commitment', confirms Commission support for all languages spoken in the Community, including the languages spoken by minorities. This strategy is implemented in close cooperation with the Member States, who remain, however, the decision makers with respect to internal language policy. The promotion of language learning and linguistic diversity is also one of the general objectives of the lifelong learning programme. Under this programme, the European Union supports projects and networks to promote all languages present in the EU, including minority languages.
In addition to that, it must be stressed that the protection of persons belonging to minorities is one of the principles on which the Union is founded. Therefore, the Commission considers that Member States must use all available legal instruments in order to guarantee the rights of individuals - including those belonging to national minorities - and act proactively against all sources of discrimination. The European Commission reaffirms its commitment to the protection of fundamental rights and non-discrimination.
(SL) Thank you for your answer, Commissioner. It answers my question in principle, but this is not a problem of principle. This is a very specific problem and one that concerns people's lives. The Commission is, indeed, of the opinion that this is a matter which ought to fall within the competence of the Member States, but this House is of the view that not everything in Italy is working as well as it should. For precisely that reason, we shall be voting here tomorrow on a resolution which is a product of the debate on media freedom in Italy. Although, admittedly, the Commission believes that it has no authority in this regard, the majority of us here are of the view that the Commission actually is in a position to deal with such issues as well.
The minorities issue is not merely one of citizens' rights. It is also an issue of the State itself being responsible for, and obliged to respect, the rights of its minorities. Commissioner, I am pleased that you have spoken about discrimination and countering it, but the fact is that no minority can survive unless it is granted positive discrimination. A minority needs extra understanding and help and extra moral, political and financial support if it is to survive. That is positive discrimination. And in this particular case, Commissioner, we are talking about an institution which was established by the aforementioned State. This theatre has been up and running for more than forty, fifty, years, but every year, we hear the same old story. Refusing to grant funding until the very end of the year is a form of political pressure, and as you yourself know, all the Slavic peoples have a similar saying: an empty bag cannot stand upright. What we need is concrete financial action.
Member of the Commission. - I fully understand your preoccupation, but we in the Commission have to operate under the very clear rules established, especially for the field of budget allocations and budget disbursement.
Therefore, I was trying in my answer to provide you with possibilities of how we, from the European level, can help Slovenian theatre.
The only way in which the Commission can financially assist in this respect would be if the administration of the theatre could establish cooperation with their neighbours and become active in the cultural programme under the current conditions. This, I think, would be achievable and possible, and I believe it would also be for the benefit not only of the theatres but also for other reviewers and other partners with whom the Slovenian theatre would cooperate in the future, because only under these conditions can the Commission have a positive look at the financing of these concrete actions, which very clearly describe the element of European value added and European cooperation in this respect.
As you know, if we do not have a special budget line for this type of project, we cannot finance them. I fully understand that the debate on this issue is very often very intense, because it really concerns nations, nationality and languages. Therefore, I think the European Parliament is very well placed to debate this issue, as you highlighted in your supplementary question.
That concludes Question Time.
Questions which have not been answered for lack of time will be answered in writing (see Annex).